        Case 1:18-cv-09826-VSB-GWG Document 87 Filed 03/22/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X                      3/22/2021
                                                           :
JOSE UBALDO ROMAN MARIA, et al.,                           :
                                                           :    18-cv-9826 (VSB) (GWG)
                                        Plaintiff,         :
                                                           :
                         -against-                         :              ORDER
                                                           :
                                                           :
ROGUE TOMATE CHELSEA LLC, et al.                           :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On May 20, 2020, I awarded Plaintiffs’ motion for a default judgment as to Defendants

 and referred this case to Gabriel W. Gorenstein for an inquest on damages. (Docs. 74–75.) On

 October 14, 2020, Judge Gorenstein issued his Report and Recommendation, in which he

 determined that Plaintiffs were not entitled to attorneys’ fees because “there is no competent

 evidence submitted by plaintiffs to support the assertion that the invoice is based on

 contemporaneously-made time records.” (Doc. 81.) On October 29, 2020, Plaintiffs submitted

 an objection to the Report and Recommendation, claiming that Plaintiffs were entitled to

 attorneys’ fees and that the Court should “either (a) award counsel fees in the amount of one-

 third of the total recovery or (b) apply a multiplier of 2 or 3 to the lodestar amount reflected on

 the submitted billing records.” (Doc. 82.)

          On February 25, 2021, I overruled Plaintiffs’ objection, but stated that I would review

 any evidence that Plaintiffs submitted on or before March 19, 2021 showing that the submitted

 invoice was based on contemporaneous time records. Maria v. Rogue Tomate Chelsea LLC, No.

 18-cv-9826 (VSB) (GWG), 2021 WL 734958 (S.D.N.Y. Feb. 25, 2021); (Doc. 85). On March
      Case 1:18-cv-09826-VSB-GWG Document 87 Filed 03/22/21 Page 2 of 2




19, 2021, Plaintiffs submitted a declaration and two exhibits from their counsel, Michael

Faillace, who stated in his affidavit that the invoice “reflects contemporaneous time records for

work performed in prosecuting this action.” (Doc. 86 ¶ 2.)

       As I suggested in my February 25, 2021 order, Maria, 2021 WL 734958, at *2, I find that

this sworn declaration is sufficient to establish that the invoice was based on contemporaneous

time records. Accordingly, it is hereby:

       ORDERED that Plaintiffs are awarded $8,195 in attorneys’ fees and $869.72 in costs.

See (Doc. 81, at 16); (Doc. 86, Ex. A.)

       The Clerk’s office is directed to terminate any open motions and close this case.

SO ORDERED.

Dated: March 22, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 2
